Mr. Justice Thomas delivered the opinion of the court: This is a claim for $31,826.33 filed by Will county, Illinois, for costs and expenses incurred by that county in the prosecution of the case of the People of the State of Illinois v. Charles Shader; Walter Staleshy, alias Wm. Stalkowsky; Charles Duschswski, alias Charles Tamulis, alias Charlie Slim; Bernardo Roa; Robert Torres, alias Robert T. Tjeda; and Gregerio Rizo, alias John Rizo, for the murder of Peter N. Klein, warden at the Illinois State Penitentiary, in the Circuit Court of Will County and in the Supreme Court of the State of Illinois, and for the expenses incurred in the execution of Charles Shader; Walter Staleshy, alias Wm. Stalkowsky, Charles Duschswski, alias Charles Tamulis, alias Charlie Slim; and Bobert Torrez, alias Bobert T. Tjeda, said defendants in said cause having been inmates of the Illinois State Penitentiary at the time of the commission of the said crime of murder. The Attorney General has filed a statement admitting the amount stated in claimant’s declaration to be correct, and consents to an award in its favor for the sum claimed. Section 39, chapter 108, Smith-Hurd’s Illinois Bevised Statute 1927, at page 2054, provides that all fees and costs arising from the prosecution of convicts for crimes committed in the penitentiary at Joliet, which the county is now required to pay in like cases, shall be paid by the State. Under the provision of this statute it is the duty of the State to reimburse the county for the fees, costs and expenses incurred and paid by it in the prosecution and execution of the defendants, and claimant is therefore allowed an award in the sum of $31,826.33.